     Case 3:20-cv-00734-MMA-BLM Document 21 Filed 03/10/21 PageID.1062 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11     CHRISTINA PINUELAS,                                Case No. 20-cv-734-MMA (BLM)
12                                       Plaintiff,
                                                          ORDER GRANTING JOINT
13     v.                                                 MOTION TO REMAND
14     ANDREW SAUL, Commissioner of
                                                          [Doc. No. 20]
       Social Security,
15
                                       Defendant.
16
17
18
19
20          The parties jointly move to remand the action to the agency for further
21    administrative proceedings pursuant to sentence four of 42 U.S.C. § 405(g). See Doc.
22    No. 20 at 2. Additionally, the parties request the Court to enter final judgment in favor of
23    Plaintiff and against Defendant, reversing the final decision of the Commissioner. See id.
24    Good cause appearing, the Court GRANTS the parties’ motion and REMANDS the
25    action to the agency for further administrative proceedings pursuant to sentence four of
26    42 U.S.C. § 405(g). Upon remand, the agency shall vacate the Administrative Law
27    Judge’s (ALJ) decision and remand the case to the ALJ to re-evaluate the evidence and
28

                                                      1
                                                                               20-cv-734-MMA (BLM)
     Case 3:20-cv-00734-MMA-BLM Document 21 Filed 03/10/21 PageID.1063 Page 2 of 2



 1    issue a new decision. The Court DIRECTS the Clerk of Court to enter judgment in favor
 2    of Plaintiff and against Defendant and to terminate this action in its entirety.
 3          IT IS SO ORDERED.
 4
 5    Dated: March 10, 2021
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    2
                                                                                 20-cv-734-MMA (BLM)
